Broyles, P. J.
1. The instruction complained of was not erroneous for the reasons assigned.
2. There was some evidence which authorized the verdict, and, the finding of the jury having been • approved by the trial judge, this court has no authority to interfere.

Judgment affirmed.


Bloodworth and Eanoell, JJ., concur.

Accusation, of possessing intoxicating liquor; from city court of Poik county—Judge John K. Davis. February 16, 1918.
Irwin & Tison, for plaintiff in error.
J. A. Wright, solicitor, contra.